Citation Nr: 0533478	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for malaria.    
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant served on active duty from March 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the appellant's claim for a 
compensable rating for his service-connected malaria.  

A personal hearing at the New Orleans, Louisiana, RO was 
scheduled in December 2002 in accordance with the appellant's 
request.  However, the appellant's accredited representative 
stated that the appellant wished to cancel the hearing.  
Therefore, his request for a hearing has been withdrawn.

In April 2003, the Board issued a decision denying the 
appellant's claim of entitlement to a compensable rating for 
malaria.

By an April 2005 order of the United States Court of Appeals 
For Veterans Claims (Court), the April 2003 Board decision 
was set aside and the matter was remanded.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the April 2005 Court order, it was remarked that the 
examiner in the January 2002 VA examination noted elevated, 
abnormally high, serum glutamate pyruvate transaminase (SGPT) 
levels in the examination report but did not offer an opinion 
as to whether the elevated SGPT levels were related to the 
appellant's service-connected malaria.  Indeed, the appellant 
essentially argues that the examiner ought to have offered an 
opinion as to whether the elevated SGPT levels evidenced 
liver damage and, if so, whether such was related to the 
service-connected malaria.      

Malaria is evaluated under Diagnostic Code 6304.  Under this 
provision, a 100 percent rating for malaria is assigned when 
there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are to be rated under the appropriate system.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the appellant for a VA 
examination in order to determine the 
current nature of the appellant's 
service-connected malaria.  All necessary 
tests are to be conducted, to 
specifically include testing for the 
presence of malarial parasites in blood 
smears and testing of SGPT levels.  In 
this regard, the examiner is directed to 
comment on the finding of elevated SGPT 
levels in the January 2002 VA examination 
report and state whether the appellant 
suffers from any residuals of his 
service-connected malaria, such as liver 
or spleen damage.  Specifically, the 
examiner is directed to render an opinion 
as to whether the finding of elevated 
SGPT levels is evidence of liver damage 
and, if so, whether such is related to 
the service-connected malaria.  If any 
residuals of the service-connected 
malaria are identified, they are to be 
detailed in the examination report.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.
      
2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


